DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the upper surface comes into contact with the workpiece in a region adjacent to a 
region, forming the though-hole to extend obliquely downward toward a predetermined direction”, it is believed that the second instance of “a region” refers to the recitation which precedes the comma; however, appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0103907) in view of Godet et al. (US 2016/0233100).
With regard to claim 1, Chu teaches a laser processing apparatus (FIG. 3) that forms a plurality of through-holes (hole below laser 270) by irradiating a workpiece (202) having an arch-shaped longitudinal section (208) protruding upward and extending in an annular shape (FIG. 3) with a laser beam (beam from 270) from above, the laser processing apparatus comprising: a workpiece support portion (206) which supports a lower surface side of the workpiece (202) and forms a closed space between the supported workpiece and the workpiece support portion (FIG. 3); a plurality of pads (232) which are movable upward and downward inside the closed space and comprise upper surfaces respectively coming into contact with a plurality of regions (regions illustrated below 202 in FIG. 3; para. [0033]), obtained by dividing a processing object region having the through-holes formed in the workpiece, to surround the region of the workpiece over one circle when the pads move upward (two pads 232 are illustrated in FIG. 3 which are individually movable, para. [0033]); a drive unit  which drives each of the plurality of pads to move forward and backward between a state in which the pad is in contact with the workpiece and a state in which the pad is separated from the workpiece (drive unit is not explicitly detailed in written description however is inherently present therein as it is explicitly stated that “the lift pins 232 extend through holes 207 in the susceptor 206 as the susceptor 206 is lowered, and the lift pins 232 raise the substrate 202 from the susceptor 206”, para. [0033]).; a gas supply unit (251) which supplies a gas into the closed space (236).
Chu does not teach a clamp which comes into contact with the workpiece supported by the workpiece support portion on an inner circumferential surface or an outer circumferential surface from above over one circle; however, Godet teaches “a clamp ring for securing the substrate 338 to the surface of the substrate support 692 during processing”, para. [0048].   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Chu reference, to include a clamp which comes into contact with the workpiece supported by the workpiece support portion on an inner circumferential surface or an outer circumferential surface from above over one circle, as suggested and taught by Godet, for the purpose of providing a securement function of the workpiece (para. [0048]).
With regard to claim 3, Chu teaches a laser processing method (FIG. 3) comprising: supporting a lower surface side of a workpiece (202) having an arch-shaped longitudinal section (208) protruding upward and extending in an annular shape and forming a closed space between a lower surface of the supported workpiece (202) and the workpiece support portion (206); moving a pad (232) upward so that an upper surface comes into contact with a region provided with a through-hole (section which includes pad 232) among a plurality of regions obtained by dividing a processing object region having a plurality of the through-holes (multiple pads 232 illustrated in FIG. 3) formed in the workpiece (202) in a surrounding manner over one circle (FIG. 3); supplying a gas into the closed space (gas supplied via 251 into a process gas region 236); and forming the through-hole in the workpiece by irradiating the workpiece with a laser beam from above (high-energy radiant source laser 270 above via through-hole to process the substrate 202 as illustrated in FIG. 3).
Chu does not teach allowing a clamp to contact the supported workpiece on an inner circumferential surface or an outer circumferential surface over one circle from above; however, Godet teaches “a clamp ring for securing the substrate 338 to the surface of the substrate support 692 during processing”, para. [0048].   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Chu reference, to include allowing a clamp to contact the supported workpiece on an inner circumferential surface or an outer circumferential surface over one circle from above, as suggested and taught by Godet, for the purpose of providing a securement function of the workpiece (para. [0048]).


Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 2, the limitation of a portion comprising the contact surface of the pad is formed of a flexible sealing member would render the primary prior art citation (Chu) inoperable for its intended purpose as the subject invention described therein utilizes heating in addition to from an upper surface from a lower surface via heating elements (204), and said lower heating elements would melt the claimed flexible sealing member.
With regard to claim 4, assuming the definiteness rejection was overcome, the claim would be allowable 
		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761